Citation Nr: 0820845	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
August 2006 claim seeking entitlement to service connection 
for hypertension.

The Board notes that, in a March 2008 hearing before the 
undersigned Veterans Law Judge, and again in a written notice 
filed with the Board in March 2008, the veteran withdrew his 
claim for service connection for major depressive disorder.  
As this issue has been withdrawn by the veteran, it is no 
longer before the Board for appellate review.

Additional evidence was received in April 2008 and the 
appellant's representative waived its review by the RO.  See 
38 C.F.R. § 20.1304 (2007).  

Further, during the afoementioned hearing, the veteran raised 
an initial claim for entitlement to service connection for 
hypertension, as secondary to either his service-connected 
post-traumatic stress disorder (PTSD) or his exposure to 
Agent Orange.  The Board finds this initial claim is not 
inextricably intertwined with the issue of service connection 
for hypertension on a direct basis incurred in service. See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  The Board observes 
that the United States Court of Appeals for Veterans Claims 
(Court) has previously held that a separate theory of 
entitlement is not a new claim, and must be addressed as part 
of the current claim.  See Bingham v. Principi, 18 Vet. App. 
470 (2004) aff'd sub nom.  Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Nevertheless, in a more recent decision,  the Court 
held, in the context of a clear and unmistakable error (CUE) 
claim, a later theory of entitlement was a "separate and 
distinct matter" constituting a new "claim" and therefore was 
entitled to RO consideration.  Jarrell v. Nicholson, 20 Vet. 
App. 326 (2006).  In this case, the claim for service 
connection for hypertension, as secondary to either the 
veteran's service-connected PTSD or his exposure to Agent 
Orange requires appropriate action by the RO prior to 
appellate review.  

In view of the above factors, the issue of entitlement to 
service connection for hypertension, as secondary to either 
the veteran's service-connected PTSD or his exposure to Agent 
Orange, is REFERRED to the RO for initial development and 
consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's hypertension and active military 
service.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2006 letter provided to the veteran before the 
December 2006 rating decision satisfied the VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish his service connection claim, what the VA would do 
and had done, and what evidence he should provide.  The 
September 2006 letter also informed the veteran that it was 
his responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim, 
and asked him to provide any information in his possession.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided the opportunity to 
present testimony at a hearing before the undersigned 
Veterans Law Judge in March 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.





Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as hypertension, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for hypertension.  The veteran's VA treatment 
records show that he was diagnosed with elevated blood 
pressure in September 2003 (138/84) and November 2005 
(162/105), and that he is currently taking prescription 
medication for hypertension.

The veteran claimed in his March 2008 hearing that he first 
experienced symptoms of high blood pressure, including 
"[feeling] chilly and nerve [abnormalities] and 
everything," while in service.  He also stated in that 
hearing that he did not seek treatment for his high blood 
pressure during his time in service, that he had not 
undergone a separation examination, and that he did not have 
the opportunity to report any symptoms related to his 
hypertension upon leaving service.  However, an examination 
of the veteran's service treatment records reveals that the 
veteran did undergo a separation examination in August 1969, 
in which the veteran checked a box answering "no" to the 
question, "have you ever had or have you now high or low 
blood pressure?"  Additionally, on examination his blood 
pressure reading was 120/80.  The veteran's other service 
treatment records also do not show any indication of 
hypertension during service.

Determinations of credibility are within the province of VA, 
and those determinations must be made by it.  See Owens v. 
Brown, 6 Vet. App. 304, 308 (1994).  In this case, the 
veteran's assertions that he experienced symptoms of 
hypertension while in service, and that he had no opportunity 
to report such symptoms while in service, are directly 
contradicted by his own contemporaneous statement.  
Consequently, the Board does not find the veteran's statement 
that he experienced hypertension while in service 
sufficiently credible to grant his claim on that basis.

The veteran further stated in his March 2008 hearing that he 
could not remember when he was first treated for 
hypertension, although he said that it may have been about a 
year after his service.  Although service connection may be 
granted on a presumptive basis under 38 C.F.R. § 3.309(a) for 
hypertension if this condition is manifested to a compensable 
degree (severe enough to be evaluated at least 10 percent 
disabling) within one year of military discharge, there is no 
evidence that the veteran was diagnosed with hypertension 
within a year of discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  The veteran has not stated with 
certainty that he was diagnosed with hypertension within a 
year of military discharge, and no medical records support 
that contention.  Indeed, the veteran's first notation of 
elevated blood pressure reading in the record is in September 
2003-more than 33 years after the veteran left active duty.  
Consequently, service connection for hypertension on a 
presumptive basis must be denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for hypertension; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


